Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott T. Wakeman on June 6, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 8, line 1, “claim 1” has been changed to - -claim 20- -.
Claim 9, line 1, “claim 1” has been changed to - - claim 20- -.
Claim 18, line 5, “the sensorized” has been changed to - -a sensorized- -.
Claim 21, line 5, “the sensorized” has been changed to - -a sensorized- -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, the prior art of record does not teach nor render obvious the claimed combinations of a sensorized roller that includes an energy harvesting device with all the components forth in claim 1 or a sensorized roller that includes a generator with the gearing and other features set forth by claim 13.
With regards to claim 10, the prior art of recorded, specifically Ham, discloses an energy harvesting device in the roller but is not the specific with regards to the device and thus does not disclose that the power is generated from the movement of the roller.  The teaching documents all show power generation devices that require some feature of the generating structure to interact with a feature on the cage of the bearing, however claim 10 as amended states that the bearing is cageless.  Thus the prior art of record collective does not teach nor render obvious the combination of the bearing with the power generating structure without the use of a cage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656